DETAILED ACTION (CORRECTED)

Status of Claims
Claims 1-18, 21-22 is/are pending.
Claims 1-18, 21-22 is/are rejected.
Claims 21-22 is/are added by Applicant in the Amendments filed 06/18/2021.
Claims 19-20 have been cancelled by Applicant in the Amendments filed 06/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Interview
In response to the Interview on 01/11/2022, the rejections under 35 U.S.C. 103 in the previous Office Action mailed 10/06/2021 have been modified (as per Applicant’s request) to better clarify the Examiner’s reasons for citing ITO ET AL (US 2007/0009750) as rendering the present claims obvious, in particular with respect to the heat shrinkage of the gas barrier film.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 03/19/2021 have been withdrawn in view of the Claim Amendments filed 06/18/2021 cancelling claims 19-20.
	
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on YAMAMURA ET AL ‘437 in the previous Office Action mailed 03/19/2021 have been withdrawn in view of the Claim Amendments filed 06/18/2021.

Claims 1, 4-6, 10, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
ITO ET AL (US 2007/0009750).
	ITO ET AL ‘750 discloses a vapor-deposited barrier film, wherein the film comprises:
• a single layer polyester film (corresponding to recited “single layer polyester resin film base material”) made from a polyester resin composition containing: 10-90 wt% of polyethylene terephthalate resin and 90-10 wt% polybutylene terephthalate resin of a polyester resin, wherein the polyester film has a typical thickness of 3-1000 micron, has a typical elastic modulus of 2.5-10 GPa, and a heat shrinkage in at least one direction of --0.5% to +6% at 150 ºC after 30 minutes (e.g., but not limited to, 0-4% in both the machine and transverse directions), and a heat shrinkage after vapor deposition of an inorganic oxide layer which is about 33-75% of the shrinkage of the polyester film alone;



• a vapor-deposited inorganic layer comprising inorganic oxide (e.g., aluminum oxide and/or silicon oxide, etc.), wherein the vapor-deposited layer has a typical thickness of 1-500 nm, and wherein the vapor-deposited inorganic layer can be applied directly on the easily adhesive coating layer.

(entire document, e.g., paragraph 0001, 0010-0011, 0014, 0016-0023, 0028-0029, 0037, 0055-0057, 0068, 0086-0089, 0092, 0096-0097, etc.; Table 1-2, etc.)
	Regarding claims 1, 4-5, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyester resin composition containing PBT as a major component and PET as a substrate film for the vapor-deposited films of ITO ET AL ‘750 in order to produce gas barrier films with low shrinkage.
 	Further regarding claim 1, since: (i) ITO ET AL ‘750 teaches that the disclosed polyester films can have a heat shrinkage in at least one direction of -up to +6% at 150 ºC after 30 minutes; (ii) ITO ET AL ‘750 discloses that after the polyester films are coated with an adhesion-promoting layer and a vapor deposited inorganic oxide layer (thereby producing a gas barrier film), the oxide-coated polyester films have a heat shrinkage at 150 ºC after 30 minutes in the longitudinal (i.e., machine) direction which is typically 33-75% less than the shrinkage of the polyester film alone (as calculated from Examples 1-6 in Tables 1-2 of ITO ET AL ‘750); and (iii) there is no evidence that the heat shrinkage of the oxide-coated polyester films of ITO ET AL ‘750 is limited to an absolute value of 0.5% or less, regardless of the initial heat shrinkage of the polyester film alone; the Examiner has reason to believe that: (a) oxide-coated polyester films in accordance with ITO ET AL ‘750 made using polyester films with higher heat shrinkages of 
 		+1% (ITO polyester film alone) x 75% (post-oxide change in shrinkage of Ex. 3) = 0.75%
		+2% (ITO polyester film alone) x 60% (post-oxide change in shrinkage of Ex. 1) = 1.2%
		+3% (ITO polyester film alone) x 33% (post-oxide change in shrinkage of Ex. 4) = 1.0%
		+4% (ITO polyester film alone) x 42% (post-oxide change in shrinkage of Ex. 6) = 1.7%
		+6% (ITO polyester film alone) x 33% (post-oxide change in shrinkage of Ex. 4) = 2.0%
Therefore, the Examiner has reason to believe that the polyester films of ITO ET AL ‘750 after deposition of a metal oxide layer would exhibit heat shrinkage values at 150 ºC after 30 minutes which at least partially reads on the heat-shrinkage values recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 6, one of ordinary skill in the art would have selected the resins used and/or the thicknesses of the polyester film in the vapor-deposited films of ITO ET AL ‘750 in order to obtain the puncture resistance required for specific end-use applications.
 	Regarding claims 21-22, since: (i) the non-limiting examples of resins useful in the adhesion-promoting coatings of ITO ET AL ‘750 include polyurethanes produced using polyester polyols; (ii) polyester-polyurethane resins are generally understood in the art to refer to resins containing both urethane and ester linkages; and (iii) the resins in the adhesion-promoting .

Claims 2-3, 7-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ITO ET AL (US 2007/0009750),
	as applied to claims 1, 4-6, 10 above,
and further in view of MATSUO ET AL (US 5,589,252).
	MATSUO ET AL discloses that it is well known in the art to apply a flexible protective coating 4 over an inorganic thin-film layer 3 (e.g., aluminum oxide, silicon oxide, etc.) applied to a film substrate 2 (e.g., polyesters such as PET, PBT, etc.), wherein the protective layer 4 is formed from a coating composition containing: (i) a water-soluble polymer (e.g., polyvinyl alcohol, etc.); and at least one of: (ii) a metal alkoxide (e.g., tetraethoxysilane, etc.) or a hydrolysate thereof; and/or (iii) a tin chloride; in order to produce gas barrier materials which have excellent flexibility without loss of barrier properties. (entire document, e.g., line 32-49, col. 1; line 13-19, col. 2; line 1-7, 16-25, col. 3; line 32, col. 5 to line 55, col. 6; line 28-39, col. 7; etc.)  
	Regarding claims 2-3, 7-9, 11-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known protective layer composition as disclosed in MATSUO ET AL over the vapor-deposited inorganic layer(s) of ITO ET AL ‘750 as a protective overcoat in order to prevent damage to the vapor-deposited inorganic layer(s) (e.g., from flexing and/or abrasion, etc.) during manufacturing (e.g., into packaging bags, etc.) and during post-manufacture usage.

 		+1% (polyester film alone) x 75% (post-oxide change in shrinkage of Ex. 3) = 0.75%
		+2% (polyester film alone) x 60% (post-oxide change in shrinkage of Ex. 1) = 1.2%
		+3% (polyester film alone) x 33% (post-oxide change in shrinkage of Ex. 4) = 1.0%
		+4% (polyester film alone) x 42% (post-oxide change in shrinkage of Ex. 6) = 1.7%
		+6% (polyester film alone) x 33% (post-oxide change in shrinkage of Ex. 4) = 2.0%

 	Further in regard to claim 2, since the protective coatings of MATSUO ET AL appear to have a significant degree of flexibility and/or elasticity (in order to allow the resulting gas barrier films coated with said protective coating to flex and bend) and can be relatively thin (e.g., as low as 10 nm), the Examiner has reason to believe that the protective coatings of MATSUO ET AL would not substantially further reduce the heat shrinkage of the oxide-coated polyester films of ITO ET AL ‘750 coated with said protective coatings to less than 0.6% for polyester films starting with higher heat shrinkages (e.g., 2% or 3% or 4% or 5% or 6%, etc.) and therefore oxide-coated polyester films of ITO ET AL ‘750 coated with the flexible protective coatings of MATSUO ET AL would be capable of exhibiting heat shrinkage values at 150 ºC after 30 minutes which at least partially reads on the heat-shrinkage values recited in claim 2, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant’s arguments filed 06/18/2021 with respect to YAMAMURA ET AL ‘437 in the previous Office Action mailed 03/19/2021 have been fully considered and are persuasive in view of the Claim Amendments filed 06/18/2021.


In response to the Applicant’s arguments presented during the Interview on 01/11/2022,  the Examiner indicated that Applicant’s Arguments previously filed on 12/29/2020 with respect to ITO ET AL ‘750 had been reconsidered and found unpersuasive.  However, the Examiner inadvertently omitted the reasoning behind this reconsideration in the previous Office Action mailed 10/06/2021.  Therefore, the rejections under 35 U.S.C. 103 in the previous Office Action mailed 10/06/2021 have been corrected (as per Applicant’s request) in the present Office Action to better clarify the Examiner’s reasons for stating that ITO ET AL (US 2007/0009750) renders the present claims obvious, in particular with respect to the heat shrinkage of the gas barrier film.

Applicant's arguments presented during the Interview on 01/11/2022 (citing Applicant’s Arguments previously filed on 12/29/2020) have been fully considered but they are not persuasive. 
 	(A) Applicant argues that ITO ET AL ‘750 fails to teach the claimed invention because the reference only disclose a heat shrinkage of -0.5% to +6% for the polyester film alone, but fails to teach or suggest oxide-coated polyester films with shrinkage values of 0.6% to less than 3% because the Examples of ITO ET AL ‘750 only disclose oxide-coated polyester films with MD heat shrinkage values of 0.3% or less.
 	While the oxide-coated films of Examples 1-6 of ITO ET AL ‘750 have MD shrinkage of 0.3% as indicated in Table 2, it must be noted that the polyester films used to make said oxide-coated films start out with heat shrinkages of 0.9% or less which is on the low side of the heat 
 	The teachings of a reference of a reference are not limited solely to the working Examples in said reference, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, ITO ET AL ‘750 allows the disclosed polyester films to have heat shrinkage in the machine direction of up to +6% and the Examiner has reason to believe that polyester films with higher heat shrinkage values (e.g., greater than +1% and up to +6%, as permitted by ITO ET AL ‘750) would exhibit heat shrinkage values in the machine direction of 0.6% or more after coating with an adhesion-promoting layer and a metal oxide layer which at least partially overlaps the claimed range of 0.6% to less than 3% as recited in claims 1-2 for the reasons discussed in detail above in the present rejections under 35 U.S.C. 103, particularly when the specification does not describe the heat shrinkage of the polyester films used in Applicant’s Examples prior to coating with the anchor layer and metal oxide layer(s).
 	Applicant has not provided objective evidence that: (1) the polyester films of ITO ET AL ‘750 are limited to an absolute heat shrinkage value of less than 0.6% after coating with an adhesion layer and metal oxide layer, regardless of the heat shrinkage of the polyester film before coating; and/or (2) at higher heat shrinkage values, the polyester films of ITO ET AL ‘750 would exhibit substantially different percentage changes in heat shrinkage (e.g., substantially less than the 33% difference in heat shrinkage calculated from Example 4 of ITO ET AL ‘750) after coating with an adhesion layer and metal oxide layer (claim 1) or after coating with an adhesion layer, metal oxide layer, and protective layer (claim 2) when the original polyester films have heat shrinkages greater than 0.9%. 
  	(B) Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited heat shrinkage at 150 ºC after 
• the composition and/or thickness of the metal oxide layer(s);
• the composition and/or thickness of the anchor coating;
• the presence and/or composition and/or thickness of a protective layer; etc. 

 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	OOTAKE ET AL (US 2012/0231267) disclose adhesion-promoting coatings containing polyester-polyurethane resin.
 	MIURA ET AL (US 2002/0129848) disclose adhesion-promoting coatings containing acrylic-urethane resin.
 	GOTO ET AL (US 2017/0088682) and GOTO ET AL (US 2021/0198477) disclose gas barrier PBT films with low shrinkage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 21, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787